160 Ga. App. 25 (1981)
286 S.E.2d 313
VALLEY COACHES, INC.
v.
STREETT.
62147.
Court of Appeals of Georgia.
Decided September 28, 1981.
Rehearing Denied October 13, 1981.
Duncan D. Wheale, for appellant.
Thomas W. Tucker, for appellee.
SOGNIER, Judge.
Streett filed an action for property damage to his automobile arising out of a collision with a vehicle owned by Valley Coaches, Inc. (Valley). The jury returned a verdict against Valley for the damages to appellee's car. Valley appeals the trial court's denial of its motion for a directed verdict and judgment notwithstanding the verdict.
The sole issue is whether appellee sufficiently proved the damage to his vehicle by showing the difference between the fair market value of the automobile prior to the accident and its value afterwards. Streett testified as to his familiarity with the value of automobiles. He testified as to the value of his vehicle before the collision, and photographs were introduced showing the damage to his vehicle. He also testified that the vehicle was a total loss; that the value after the collision was $2,000 salvage; that he sold it for $2,000; and that he had a repair estimate for $5,607.
While appellant raised serious questions as to the foundation upon which appellee's opinions were based, nevertheless, appellee's opinion testimony as to the value of the automobile before and after the collision was clearly sufficient to allow a jury to pass upon and arrive at the car's value. State Farm Mut. Auto. Ins. Co. v. Chadwick, 154 Ga. App. 394 (268 SE2d 436) (1980); Toney v. Johns, 153 Ga. App. 880 (267 SE2d 298) (1980); Burch v. Lawrence, 150 Ga. App. 351 (258 SE2d 35) (1979). Hence, the trial judge correctly denied the motion *26 for a directed verdict and the motion for judgment notwithstanding the verdict.
Judgment affirmed. Shulman, P. J., and Birdsong, J., concur.